Title: To George Washington from Baltimore Citizens, 27 July 1795
From: Citizens of Baltimore
To: Washington, George


          
            To the President of the United States.
            [27 July 1795]
          
          We the undersigned Citizens of the United States, inhabitants of Baltimore Town, beg leave respectfully to represent. That the Treaty lately negotiated with Great Britain, and anounced to us thro the public prints, has Excited in our minds the most serious apprehension and alarm, for the Interest and Safety of our commerce, the rights of our fellow citizens, and the dignity of our Government. Under these impressions, convinced as we are of your unremitting concern for the Interest and happiness of America, we think it our duty to disclose to you freely our Sentiments, on the subject, lest our Silence might be interpreted into an approval of the act, and to prevent as far as the influence of our opinions may operate, a ratification of it.
          A Treaty that professes to establish a firm lasting and inviolable peace, and Sincere friendship between the contracting parties, without referring to their respective complaints, and as far as may be removing them, wants that evidence of a pacific and friendly disposition which is necessary to give it effect; and leaves room for doubts and Jealousies incompatible with its object: in this respect the Treaty with great Britain appears essentially defective. our complaints are not redressed, nor is Such effectual provision made for removing them, as might have been under every circumstance of the case, and which Justice and good faith required Should have been made. Our Territory and Frontier posts, the Subject of frequent

reclamation, and held in violation of a Former Treaty, are to be Surrendered at an unnecessarily distant period. A remote hope of recovery after much expence and perplexity, in the usual mode of legal proceedings, and much injury from the deprivation of their capitals; is the only compensation procured for our Suffering Merchants, who have been unjustly deprived of their property in the prosecution of a fair trade; nor has any effectual provision been made to remedy the evil, or prevent future Spoliations of our commerce, under like frivolous pretexts—no restitution whatever is made, or contemplated to be made, for a large amount of property carried off from the Southern States, contrary to the treaty of peace—our Seamen, citizens of the United states, arbitrarily and unjustly taken from our Ships and detained on board British Ships of War, are not restored; nor is any Security contemplated against future aggressions of the same kind. proper concessions on these points, and provisions of adequate remedy for these evils, would have been indicative of a just and friendly disposition; and ought, we conceive, to have accompanied the act of pacification. But we have other objections to the treaty: it contemplates an inconsistant establishment, or colony of men, within the Territory and Jurisdiction of the united States, injoying Some of the most important priveleges of citizens, but exempt from the burthens, and owing no allegiance to its government—many mischiefs we concieve might result from such an establishment; among which from the evident want of reciprocity in the advantages of Navigation ceded in the lakes and other Western Waters, may Justly be apprehended, the monopoly of a lucrative fur trade, by this discription of settlers. from the admission of British Ships to be the carriers of our bulky products, on terms of perfect equality with our own, we anticipate a material loss in the value of our Shipping, and consequently great injury to a numerous class of people imployed in Ship building, and in the manufacture of Cordage, Iron, and other articles necessary to this extensive branch of business; and we fear what is contemplated as an equivalent for this important Sacrifice, will not be found Such in fact—we cannot view, but with the most lively concern and regret, an article of the Treaty which authorizes the Seizure of Enemies property in Neutral Ships; this is a cession of Vast importance to America as a trading nation Situate as She is,

remote from the powers of Europe, pacific in the temper and disposition of her Citizens and in the principles of her Government, she is not likely to be embroiled in Wars; the advantages then, that would result from her being the carrier of property for the contending nations, are too evident to require elucidation, and too important to be given up without an equivalent; the principle of free Ships making free goods, has been formally acknowledged by the government of the United States, to other neutral powers, when She was engaged in War; it has been granted to us by treaties with different nations, it has been long contended for, and has been acknowledged by Several of the respectable powers of Europe—by giving up this power to a Nation So frequently engaged in Wars, we give our consent to the most vexatious and injurious restrictions on our commerce, and of our Natural rights as a neutral nation, without any thing that can be called an equivalent: America is not in a condition to benefit, by the apparent reciprocity in this article of the Treaty, or likely Soon to be in a Situation that will require it—we have doubts of the policy on our part, of agreeing to that article which precludes the United States from entering into Treaties, inconsistant with some of its provisions, whereby America would be prevented from a renewal of her beneficial treaties, existing with the French republic and other European powers; and from making Such other treaties at any future period as might be deemed Advisable.
          To enumerate minutely, the many evils which may be apprehended from a treaty So partial and unequal in its provisions, and wherein many of our just complaints are intirely unnoticed; would be unnecessarily to trespass on your time, and to point out defects, which we are persuaded will not have escaped your notice; we therefore content ourselves, with the observations we have already made; adding only that we retain the most gratefull remembrance of your Steady enlightened patriotism, which has Saved our republic from impending ruin, on many memorable occasions; and that we look to you, as our only hope of deliverance from the evils we anticipate in an adoption of the proposed Treaty; earnestly intreating you to withold the Sanction of your name from a compact So evidently unjust and So Derogatory to the Interest and dignity of America.
          
            [signed by 1,154 citizens]
          
         